IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                          __________________

                              No. 95-40972
                          Conference Calendar
                           __________________


MELVIN LEE JOHNSON,

                                       Plaintiff-Appellant,

versus

BETO I UNIT; UNIDENTIFIED JOHNSON,
Lieutenant at Beto I Unit; KEN E.
KUYKENDALL, Doctor at Beto I Unit;
HERBERT SCOTT, Warden,

                                       Defendants-Appellees.



                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 6:95-CV-511
                         - - - - - - - - - -
                            June 26, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Melvin Johnson, #643399, appeals from the magistrate judge's

dismissal as frivolous pursuant to 28 U.S.C. § 1915(d) of his

civil rights complaint.    He contends that the magistrate judge

erred by dismissing his complaint as frivolous.    We have reviewed

the record and the magistrate judge's memorandum opinion and


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-40972
                                -2-

order and AFFIRM the dismissal of Johnson's complaint for

essentially the reasons set forth by the magistrate judge.    See

Johnson v. Beto I Unit et al., No. 6:95-CV-511 (E.D. Tex. Nov. 6,

1995).   Johnson's motion for a default judgment is DENIED.

     AFFIRMED.